DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/16/2022. As directed by the amendment: Claims 1, 17-18, and 20 have been amended, claims 4, 9, and 16 have been cancelled, and no claims have been added. Thus, claims 1-3, 5-8, 10-15, and 17-20 are presently pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (pages 7-8) that Shalev does not disclose “the distributor comprising two opposite sides, a first side on which are made housings for the application members, and a second side on which is made said at least two storage cavities for the composition”. Applicant annotated Fig.8 to have the second side to be the bottom side of the handle. Examiner cites the bottom side of block 24 to be the second side (pages 8-9 in the previous office action) wherein the storage cavities (passages 36B and E) start at the second side as seen in Fig.8.
Applicant argues (pages 8-9) that Cazares does not disclose “a part of the cavities does not lie below the application members”. Cazares discloses space 9 (part of the cavities) is located around members 6 and 7 located within the end piece 2 (not around all the members) as seen in Fig.8 (column 9, lines 34-35).

Applicant argues (pages 9-10) that Shalev does not disclose “at least two supply orifices have different transversal cross sections”. Transversal cross section is when the device is cut perpendicularly to the longitudinal axis. The transversal cross section of passages (36B and E) is different from passages (27 B and E), since passages (36 B and E) have wider end as seen in Fig.8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (US 2008/0200861).
Regarding Claim 1, Shalev discloses a device for treating human keratinous material, with the aid of an electric current, comprising: - a reservoir (32; Fig.8) containing a composition (depilatory substance (34)) to be applied to the keratinous material (The  and - an end fitting (electrodes (26A-F), electrode block (24), and handle (30)) for the application of the composition contained in the reservoir, the end fitting comprising a plurality of application members (electrodes 26A-F) and a distributor (electrode block (24) and handle (30)), the distributor comprising at least two storage cavities (hollow passages (36B to 29B) and (36E to 29E)) for the composition and supply orifices (passages (27B and 27E)) to conduct the composition from the storage cavities ((36B to 29B) and (36E to 29E)) to the application members (when the push button 22 attached to the handle 30 is pressed, the valve 25 opens and the propellant (not shown) in the space 33 pushes the depilatory substance through the open valve 25 and into the hollow passages 36B and 36E formed within the handle 30, into the hollow passages 29B and 29E, respectively which are formed within the electrode block 24 and through the corresponding passages 27B and 27E formed within the RF electrodes 26B and 26E, respectively; parag. [0180], lines 11-20), the distributor (24 and 30) being configured so that the flow rate of the composition arriving at the application members (26) is identical to within 20% for at least two application members (the flow rate percentage is interpreted to be the percentage difference between the application members that is equal or less than 20%. The electrodes (26A-F) are identical in shape (Fig.8) and they are fully capable of receiving equal amounts of substance (24) at the same fluid rate, since the hollow passages (36B to 29B to 27B) and (36E to 29E to 27E) through which the substance pass from space (33) have the same size (as seen in Fig.8). The fluid rate of the substance at electrodes (26A-F) is the same, so the fluid rate percentage difference is less than 20%), wherein a part at least of the cavities (Detail A; see below) does not lie below the application members (26) , and the device comprising an electrical supply system (RF current application system (10); Fig.7) for exposing the keratinous material to an electrical treatment current in a zone of application of the composition (the RF current generating unit (not shown in FIG. 8 for the sake of clarity of illustration) for supplying the RF currents may be disposed outside of the device 20 (see, for example, the configuration of the system 10 of FIG. 7) or may be a miniature RF current generating unit (not shown in FIG. 8) which may be disposed within the device 20 ; parag. [0181], lines 11-16) (the pushbutton 22 when activated may allow the flow of the depilatory substance 34 through the openings in the RF electrodes 26A-26F and onto the skin (not shown) and may also simultaneously initiate the application of RF currents to the skin through the RF electrodes by suitably switching on the RF current generating unit connected to the device 20 or included therein; parag. [0182]), the distributor comprising two opposite sides, a first side (Detail B, see below) on which are made housings for the application members (the space/ cavity where electrodes (26A-F) are inserted; Figs.8-9), and a second side (Detail C; see below) on which is made at least two storage cavities for the composition (the storage cavities ((36B to 29B) and (36E to 29E)) pass by the second side (Detail C) of the block (24) as seen in Fig.8).

    PNG
    media_image1.png
    282
    278
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    175
    259
    media_image2.png
    Greyscale





the device as claimed in claim 1, and further discloses in which the distributor (24 and 30) is configured such that the length of the path traversed by the composition in order to arrive at a given housing (where the electrodes are inserted into the electrode block (24)); Fig.8) of an application member is substantially equal to the length of the path traversed by the composition in order to arrive at another housing of an application member, to within 30% (the percentage is interpreted to be percentage difference such that the percentage difference of the length of the substance path to the six housings of the six electrodes is less than or equal to 30%. The hollow passages (36B to 29B) and (36E to 29E) through which the substance pass from space (33) to the electrodes have the same size and length (as seen in Fig.8), so the substance path from the space (33) to the electrodes is the same. The percentage difference of the substance path is less than 30%).
Regarding Claim 3, Shalev discloses a device for treating human keratinous material, with the aid of an electric current, comprising: - a reservoir (32; Fig.8) containing a composition (depilatory substance (34)) to be applied to the keratinous material (The depilatory substance 34 finally exits through the openings 31B and 31E in the electrodes 26B and 26E, respectively to be applied to the skin (not shown); parag. [0180], lines 19-21), and - an end fitting (electrodes (26A-F), electrode block (24), and handle (30)) for the application of the composition contained in the reservoir, the end fitting comprising a plurality of application members (electrodes 26A-F) and a distributor (electrode block (24) and handle (30)), the distributor comprising at least two storage cavities (hollow passages (29B and 29E)) for the composition and supply orifices (passages (27B and 27E) and hollow passages (36 B and E)) to conduct the composition from the storage cavities (29B and E) to the application members (when the push button 22 attached to the handle 30 is pressed, the , the distributor (24 and 30) being configured so that the flow rate of the composition arriving at the application members (26) is identical to within 20% for at least two application members (the flow rate percentage is interpreted to be the percentage difference between the application members that is equal or less than 20%. The electrodes (26A-F) are identical in shape (Fig.8) and they are fully capable of receiving equal amounts of substance (24) at the same fluid rate, since the hollow passages (36B to 29B to 27B) and (36E to 29E to 27B) through which the substance pass from space (33) have the same size (as seen in Fig.8). The fluid rate of the substance at electrodes (26A-F) is the same, so the fluid rate percentage difference is less than 20%) in which at least two supply orifices have different transversal cross sections (the hollow passages (36E and B) and passages (27B and E) have different traversal cross sections as seen in Fig.8), and the device comprising an electrical supply system (RF current application system (10); Fig.7) for exposing the keratinous material to an electrical treatment current in a zone of application of the composition (the RF current generating unit (not shown in FIG. 8 for the sake of clarity of illustration) for supplying the RF currents may be disposed outside of the device 20 (see, for example, the configuration of the system 10 of FIG. 7) or may be a miniature RF current generating unit (not shown in FIG. 8) which may be disposed within the device 20 ; parag. [0181], lines 11-16) (the pushbutton 22 when activated may allow the flow of the depilatory substance 34 through the openings in the RF electrodes 26A-26F and onto the skin (not shown) 
Regarding Claim 5, Shalev discloses the device as claimed in claim 1, and further discloses comprising several application members (six electrodes (26A-F); Fig.8).
Regarding Claim 7, Shalev discloses the device as claimed in claim 1, and further discloses in which at least some of the application members are organized as a polygon (the electrodes are organized in a hexagon shape as seen in Fig.9).
Regarding Claim 8, Shalev discloses the device as claimed claim 1, and further discloses the distributor (24 and 30) 5comprising a first face (Detail B; see above) on which are made housings (the space/ cavity where electrodes (26A-F) are inserted; Figs.8-9) for the application members (Figs. 8-9).
Regarding Claim 10, Shalev discloses the device as claimed in claim 1, and further discloses the distributor (24 and 30) comprising peripheral cavities (hollow passages (36 B and E) and passages (29 B and E)) each of the peripheral cavities being able to enable the composition to be conveyed to several application members (the substance moves from space (33) to hollow passages (36B and E) into hollow passages (29 E and B) and out of the electrodes).
Regarding Claim 11, Shalev discloses 15the device as claimed claim 10, and further discloses in which at least one peripheral cavity is configured to convey the composition to two application members (the substance moves from space (33) to hollow passages (36B and E) into hollow passages (29 E and B) and out of the electrodes; there are six electrodes (Fig.9)).
the device as claimed in claim 1, and further discloses the distributor (24 and 30) 20comprising at least one central cavity (valve (25); Fig.8).
Regarding Claim 13, Shalev discloses the device as claimed in claim 1, and further discloses in which at least one peripheral cavity has a rectilinear channel shape (hollow passages (36 B and E) and passages (29 B and E) are straight; Fig.8), a supply orifice (27 B and E) emerging at each of their ends (hollow passages (27 B and E) emerge from the end of hollow passages (29B and E) as seen in Fig.8).
Regarding Claim 14, Shalev discloses the device as claimed in claim 1, and further discloses comprising a 25diffuser (valve (25)) directly in contact with the distributor (valve (25) directly contacts handle (30), since the substance only flows from space (33) when the push button (22) is pressed to open the valve), making it possible to feed the composition into the cavity or cavities of the distributor (when the push button 22 attached to the handle 30 is pressed, the valve 25 opens and the propellant (not shown) in the space 33 pushes the depilatory substance through the open valve 25 and into the hollow passages 36B and 36E formed within the handle 30, into the hollow passages 29B and 29E, respectively which are formed within the electrode block 24 and through the corresponding passages 27B and 27E formed within the RF electrodes 26B and 26E, respectively; parag. [0180], lines 11-20).
Regarding Claim 15, Shalev discloses the device as claimed in claim 2, and further discloses comprising a cover (removable electrode assembly (28)) configured to be able to retain the application members in the housings of the distributor (the removable electrode assembly (28) includes six electrodes that are connected with the cavity/space of the top surface of the electrode block (24); Fig.8) (The removable RF electrode assembly 28 includes six hollow RF electrodes 26A-26F. The RF electrodes 26A-26F are attached to an electrode block 24; parag. , the cover comprising openings through which the application members can protrude to the outside to allow the application of the composition (Figs.8-9).
Regarding Claim 17, Shalev discloses the device as claimed in claim 1, and further discloses in which the distributor is electrically connected to the electrical supply system (It is further noted that the electrical conductors connecting the RF electrodes 26A-26F to the RF generating unit (not shown) associated with the device 20 are not shown in FIG. 8 for the sake of clarity of illustration. Such electrical conductors may be implemented as insulated electrically conducting wires disposed in the device 20 or may be implemented as films of electrically conducting material deposited or printed or coated or otherwise attached to or formed on or within the different surfaces or parts of the device 20 (such as, the electrode block 24, the handle 30 and the reservoir 32.; parag. [0181], lines 1-10).

Claims 1, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cazares Delgadillo (US 10946191) herein Cazares.
Regarding Claim 1, Cazares discloses a device for treating human keratinous material, with the aid of an electric current, comprising: - a reservoir (reservoir (3); Fg.2) containing a composition to be applied to the keratinous material (A product reservoir 3 is housed inside the body 12; column 9, lines 47-18), and - an end fitting (end piece (2) and applicator members (6 and 7)) for the application of the composition contained in the reservoir (the electric current can be applied to the skin by means of an end piece; column 1, lines 42-43), the end fitting comprising a plurality of application members (applicator members (6 and 7); Fig.1) and a distributor (end piece (2)), the distributor comprising at least two storage cavities (lumen inside electrode (4) (Detail D; see below) and space (9) (space for the composition and supply orifices (Details E and F; see below) to conduct the composition from the storage cavities to the application members (the composition travels from reservoir (3) to the lumen of electrode (Detail D) via supply orifice (Detail F) and exit supply orifice (Detail E) to the openings in the head (21) via space (9)) (column 9, lines 16-25) (Finally, it conveys the ionized formulation into the space 9 and around the balls 6 and 7; column 9, lines 34-35), the distributor being configured so that the flow rate of the composition arriving at the application members is identical to within 20% for at least two application members (the flow rate percentage is interpreted to be the percentage difference between the application members that is equal or less than 20%. The applicator members (6 and 7) are identical in shape (Fig.2) and are fully capable of receiving equal amounts of composition at the same fluid rate, since fluid passage (composition leaving reservoir (3) through orifice (Detail F) into the lumen of electrode (Detail D) into orifice (Detail E) to space (9) and around the applicator members (6 and 7)) is the same. The fluid rate of the substance at applicator members (6 and 7) is the same, since the fluid rate percentage difference is less than 20%) (Finally, it conveys the ionized formulation into the space 9 and around the balls 6 and 7; column 9, lines 34-35), wherein a part at least of the cavities (lumen (Detail D) and space (9)) does not lie below the application members (space (9) is located between the balls (6 and 7) and the lumen (Detail D) does not lie below all the balls, since the balls are arranged in a rectangular shape with the electrode (4) being located at the center of the device; Figs. 2 and 4) -, and the device comprising an electrical supply system (power supply circuit) for exposing the keratinous material to an electrical treatment current in a zone of application of the composition (the power supply circuit comprises a generator designed to control the voltage (U) of the electrode and the counter electrode, thereby making it possible to c) between the electrode and the skin. The voltage (U) generated depends on the impedance (Zs) of the “skin+cosmetic composition” system. It is limited to a maximum value (Umax) for safety reasons (50 V for example); column 3, lines 43-50), the distributor (2) comprising two opposite sides, a first side (Detail G; see below) on which are made housings (openings in head (21)) for the application members (The end piece 2 defines openings in its head wall 21 so as to leave free approximately half of the applicator members 6 and 7; column 9, lines 49-51), and a second side (Detail H; see below) on which is made at least two storage cavities for the composition (the lumen of electrode (Detail D) and space (9) (where the lumen connects with applicator member (6 and 7)) are formed from the second/ bottom side (Detail H) of the end piece (2)).

    PNG
    media_image3.png
    355
    414
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    316
    311
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    132
    media_image5.png
    Greyscale





Regarding Claim 18, Cazares discloses the device as claimed in claim 1, and further discloses in which the distributor (2) is one-piece (the end piece (2) is one piece as seen in Fig.6).
Regarding Claim 19, Cazares discloses the device as claimed in claim 1, and further discloses wherein the application members are not internally traversed by the composition (the composition does not travel through the applicator members (6 and 7), the composition is 
Regarding Claim 20, Cazares discloses the device as claimed in claim 1, and further discloses wherein the application members (6 and 7) are free in the housings (Each applicator member 6 and 7 is held on the end piece 2 so as to rotate freely about a core, in a manner known per se (roll-on); column 9, lines 52-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 2008/0200861); in view of Loy (GB 2372705).
Regarding Claim 6, Shalev discloses all of the limitations claim 1 above.
Shalev does not explicitly disclose at least30 one application member is a ball. Shavel discloses that the electrodes can have any suitable shape (The electrode block 24 is an electrode carrying member or electrode carrying plate, preferably but not obligatorily having a disc-like shape (however, any other suitable type of shape may be used for implementing the electrode carrying members of the present application, including but not limited to, plates or discs having 
Loy teaches it was known in the art to have a ball shaped electrode (16; Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shavel to incorporate the teachings of Loy to have a ball shaped electrode in order to spread the composition to a larger surface area when rotating the balls.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783